Exhibit 10-oo(i)

FIRST AMENDMENT

TO

THE BELLSOUTH CORPORATION

DIRECTORS' COMPENSATION DEFERRAL PLAN

 

THIS FIRST AMENDMENT is made to the BellSouth Corporation Directors'
Compensation Deferral Plan (the "Plan"), as amended and restated as of the 1st
day of May, 2001;

 

WHEREAS, Section 10.1 of the Plan provides that the Board of Directors of
BellSouth shall have the right, in its sole discretion, to amend the Plan at any
time and, further, that the Plan Administrator shall have the right, in its sole
discretion, to amend the Plan at any time and from time to time so long as such
amendment is not of a material nature; and

 

WHEREAS, Section 1.24 of the Plan in pertinent part designates the Chief
Executive Officer of BellSouth (the "CEO") as Plan Administrator of the Plan;

 

NOW, THEREFORE, pursuant to the authority vested in the CEO as Plan
Administrator to approve non-material amendments to the Plan, the Plan is hereby
amended as follows:

 

Section 4.2(b) of the Plan is amended by inserting, immediately following the
first sentence thereof, the following:

 

All deferrals of Compensation otherwise payable with respect to special meetings
of the Board (or a committee of the Board) shall be deemed invested in the
Interest Income Option.

 

 

Any other provisions of the Plan not amended herein shall remain in full force
and effect.

 

 

This First Amendment shall be effective as of the 6th day of February, 2004.

 

 

 

By: /s/ F. D. Ackerman

 

Title: Chairman and Chief Executive Officer

 

 

 